ST. SURE, District Judge.
Defendants have interposed objections to complainant’s interrogatories on the ground that the bill of complaint seeks treble damages under the statutory provision, invoking the rule of practice promulgated by this court in the ease of Paraffine Cos., Inc., v. Wieland, 17 F.(2d) 992, 996, whore Judge Kerrigan held, with my approval, “that a party will not be required to answer interrogatories which might result in a penalty through imposition of treble damages.”
In making this rule, we accepted the reasoning in Wilson v. Union Tool Co. (D. C.) 275 F. 624. But upon further consideration Judge Kerrigan and I are of the opinion that tho better view on this question is expressed in Perkins Oil Well Cementing Co. v. Owen (D. C.) 293 F. 759, which favors a liberal interpretation of Equity Rule 58 (28 ÜS0A § 723) and sections 4919 and 4921, Revised Statutes (35 USCA §§ 67, 70), and is supported by the weight of authority.
In accordance with such interpretation, it is ordered that the objections to interrogatories Nos. 1 to 8, inclusive, be, and the same are hereby, overruled, and that the objections to interrogatories Nos. 9 and 10 be, and they are hereby, sustained.